Citation Nr: 1326024	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  08-35 808	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for perforated eardrum and inner ear tumor.

2.  Entitlement to service connection for a bilateral foot disability (other than plantar warts).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This case was previously before the Board in September 2012, at which time the Board, in pertinent part, remanded the current appellate claims for further development.  In addition, the Board also remanded the issues of entitlement to service connection for hearing loss, tinnitus, and headaches, for further development.  However, service connection was established for these disabilities, as well as plantar warts of the right and left foot, by a June 2013 rating decision.  In view of the foregoing, these issues have been resolved and are no longer before the Board for appellate consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Indicating that, where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  The Board has also characterized the bilateral foot claim as a claim for service connection for such a disability other than the plantar warts.

The Board also denied the Veteran's claim of service connection for thoracoabdominal aortic aneurysm in September 2012.  Nothing in the record indicates the Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  Therefore, that issue is no longer before the Board for appellate consideration.


FINDINGS OF FACT

On July 22, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, via a statement received on July 22, 2013, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


